56 F.3d 62NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff--Appellee,v.Melvin Lee SHARP, Defendant--Appellant.
No. 95-6313.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 20, 1995Decided:  May 30, 1995

Melvin Lee Sharp, Appellant Pro Se.  Paul Arthur Billups, Assistant United States Attorney, Huntington, WV, for Appellee.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Melvin Lee Sharp appeals from the district court's order denying his motion to correct his pre-sentence report.  Sharp waived these claims by his failure to raise them either in his direct appeal or in his 28 U.S.C. Sec. 2255 (1988) proceeding.  See United States v. Emanuel, 869 F.2d 795 (4th Cir.1989).  Therefore, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED